Citation Nr: 1712466	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD) and generalized anxiety disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014 and February 2016, the Board remanded the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  In February 2016, the Board also denied the matter of entitlement to service connection for PTSD.  

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD has been raised by the record in a January 2017 claim form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include MDD and generalized anxiety disorder, is warranted.

As an initial matter, in the February 2016 Remand, the Board instructed the AOJ to obtain a VA medical opinion from the prior March 2014 VA examiner as to whether it was "at least as likely as not" that the Veteran's acquired psychiatric disabilities, other than PTSD, to include MDD and generalized anxiety disorder, either began during or were otherwise caused by his military service.  At that time, the Board noted that although the examiner reviewed the Veteran's medical history and conducted an in-person examination, he failed to provide a rationale to support his opinion that the Veteran's depression was not due to or caused by his military experience that took place over 43 years before.  Furthermore, it was noted that the March 2014 VA examiner only addressed the Veteran's diagnosis of MDD, failing to acknowledge the Veteran's prior October 2007 diagnosis of generalized anxiety disorder from a private physician, T. S. B., M. D.

Unfortunately, the Board has determined that the May 2016 VA medical opinion is also inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the VA examiner who conducted the March 2014 VA examination and drafted the May 2016 VA medical opinion provided a well-reasoned rationale for the opinion that the Veteran's diagnosed MDD was not causally related to his active service, the examiner did not provide the requested opinion as to whether the previously diagnosed generalized anxiety disorder began during or was causally related to the Veteran's active service.  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed psychiatric disorder on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Veteran has repeatedly submitted a copy of a fully favorable decision from the Social Security Administration (SSA), asserting that he had been granted disability benefits in September 2009 for the condition currently on appeal.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  On remand, the Veteran's complete SSA records should be obtained.

Evidence of record also reflects that the Veteran receives VA medical treatment for his claimed psychiatric disorders from the Central Alabama VA Healthcare System (VA HCS).  As evidence of record only includes treatment records dated up to June 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in November 2016, the Veteran filed a timely notice of disagreement (NOD) with the September 2016 rating decision that denied entitlement to service connection for hypertension.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016).  To date, the AOJ has not issued a SOC addressing the Veteran's service connection claim discussed above.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's electronic claims file.

2.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorders from Central Alabama VA HCS for the time period from June 2016 to the present and associate them with the record.

3.  Return the Veteran's electronic claims file to the VA examiner who conducted the March 2014 VA examination and drafted the May 2016 VA medical opinion, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any previously or currently diagnosed acquired psychiatric disability, other than PTSD, to include major depressive disorder and generalized anxiety disorder, began during the Veteran's active service or was casually related to his active service. 

In doing so, the examiner should acknowledge and discuss the findings in the March 2014 VA examination report, May 2016 VA medical opinion, October 2007 private medical opinion from T. S. B., M. D., and medical treatise articles submitted by the Veteran's attorney.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2016 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  Provide the Veteran with a SOC addressing the pending appeal for entitlement to service connection for hypertension.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

